     Case 2:93-cr-00196 Document 490 Filed 04/22/21 Page 1 of 4 PageID #: 6121



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:93-00196

TERRYONTO MCGRIER

                        MEMORANDUM OPINION AND ORDER

        In Charleston, on April 14, 2021, came the defendant, in

person and by counsel, John H. Tinney, Jr.; came the United

States by Courtney L. Cremeans, Assistant United States Attorney;

and came Senior United States Probation Officer Douglas W. Smith,

for a hearing on the petition to revoke the defendant's term of

supervised release.

        The court informed the defendant of the alleged violations

contained in the petition to revoke the term of supervised

release, filed on August 25, 2020, as well as the Amendment to

Petition, filed on September 2, 2020, and the Second Amendment to

Petition, filed on December 3, 2020.            See ECF Nos. 435, 444, and

463.     The court found that the defendant had received written

notice of the alleged violations as contained in the petition and

amendments and that the evidence against the defendant had been

disclosed.      The court advised the defendant that, pursuant to

Rule 32.1(b) of the Federal Rules of Criminal Procedure, he has

the right to a hearing and assistance of counsel before his term

of supervised release could be revoked.
  Case 2:93-cr-00196 Document 490 Filed 04/22/21 Page 2 of 4 PageID #: 6122



     The defendant admitted the violations as laid out in the

original petition.     As for violation No. 7, contained within the

second amendment, defendant admitted associating with Charles

Dogan.   The government dismissed the amendments to Violation Nos

2 and 3 contained in the second amendment.          Defendant admitted to

violation number 3 and violation number 6, as laid out in first

amendment.   Defendant denied the conduct as alleged in violation

No. 1 and 5 of the first amendment.        With respect to defendant’s

admissions, the court found the charges were established by a

preponderance of the evidence.

     As for the contested violations, the government offered the

testimony of Detective Dakota Dennison as evidence in support of

the allegations.     After consideration of the evidence, the court

found that the charges regarding defendant’s possession of a

firearm were established by a preponderance of the evidence.

     The court found that the Guideline imprisonment range for

the revocation of supervised release upon such grounds was eight

to fourteen months.     The court further found that the Guideline

ranges issued by the Sentencing Commission with respect to

revocation of probation and supervised release are policy

statements only and are not binding on the court.           Thus, the

court stated that the relevant statutory provision is 18 U.S.C. §

3583(e)(3), which provides a maximum term of imprisonment of




                                     2
  Case 2:93-cr-00196 Document 490 Filed 04/22/21 Page 3 of 4 PageID #: 6123



sixty months.    Neither party objected to the Guideline range and

statutory penalty as determined by the court.

     The court found that there was sufficient information before

the court on which to sentence the defendant without updating the

presentence investigation report.

     After giving counsel for both parties and the defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

that he be incarcerated for a period of sixty (60) months on

Count One and twenty-four (24) months on Count Two, sentences to

run concurrently.     Upon completion of his term of incarceration,

the defendant will not be subject to any further term of

supervised release.

     In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.        The court further concluded

that the sentence imposed will provide adequate deterrence to




                                     3
  Case 2:93-cr-00196 Document 490 Filed 04/22/21 Page 4 of 4 PageID #: 6124



criminal conduct and protect the public from further crimes of

the defendant.

     The defendant was informed of his right to appeal.                 The

defendant was further informed that in order to initiate such an

appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.     The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.                 The defendant

was further advised that if he so requests, the Clerk of Court

will prepare and file a Notice of Appeal on his behalf.

     The defendant was remanded to the custody of the United

States Marshals Service.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia, and the Probation

Department of this court.

     It is SO ORDERED this 22nd day of April, 2021.

                                   ENTER:



                                  David A. Faber
                                  Senior United States District Judge




                                      4
